DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 1-6, 9, 11-18 and 20 have been amended. 
Claims 8 and 19 have been cancelled.
Applicant’s amendments are enough to overcome the 101 rejection. The invention is no more directed to an abstract idea since its clearly directed to an improvement of computer technology by dynamically adjusting data chunk size and chunking technique based on changing storage parameters.
Applicant’s merging of claim 19 did not render claim 11 allowable because applicant failed to merge all the limitations of claim 19 as it was indicated as allowable.

Response to Arguments
Applicant argument concerning art rejection has been fully considered and is NOT persuasive. Applicant argues that the prior art rejection is overcome by merging allowable subject matter of claim 8. Examiner respectfully disagrees. Claim 8 depends on claim 7 which depends on claim 6. Both claims 8 and 7 were indicated as allowable based on their dependency on claim 6 that was indicated as allowable. Applicant needs to merge at least claim 6 to the independent claim for the case to be in condition of allowance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 10-12, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazumdar (US 2019/0108099 A1) published on Apr. 11, 2019, in view of Haustein et al. (US 7,519,635) published on Apr. 14, 2009, further in view of Huang (US 2012/0221527 A1) published on Aug. 30, 2012.

Claim 1. Mazumdar teaches: A system for dynamic file chunking, comprising: 
a memory having computer-readable instructions stored therein (par.0044).
 a processor configured to execute the computer-readable instructions (par.0044) to: 
access one or more files to be chunked (par.0061, partitioning (chunking) files. Par.0067, scheduling backup jobs).
identify a type of each of the one or more files based upon a detection of an extension of the respective file (par.0167, file type identified using filename extension).
 analyze storage data associated with each of (i) the one or more identified types and (ii) the one or more other types, wherein the analyzed data comprises one or more of performance data, an estimate of data storage space, or a of maintaining metadata (par.0127, disk performance and availability information for a polarity of disks in a cluster is acquired e. disk fullness, disk performance, etc.…).
associate each of the one or more types of files with a selected data chunk size and with a selected chunking technique, the selection being performed by selecting the chunk size and the chunking technique from among one or more other chunk sizes and one or more other chunking techniques, respectfully, based upon the analyzed data (par.0127, a number of chunks to be stored for a snapshot is determined using disk performance and availability information. Par.0127, both chunk size and number chunks to be stored may vary over time.).
monitor a set of data backup parameters by tracking a change thereof, respectfully for each of the types, wherein each of the parameters indicates a number of changed blocks, a cost of storage, or a performance of a data backup operation (par.0127, acquiring disk performance and availability of plurality of disks including disk fullness, disk performance (e.g. historical rate of operation), disk age, disk history or frequency of failures… wherein the chunk size varies based on disk availability, disk fullness and disk performance).
Responsive to the change, adjust at least one of the associated data chunk size or the chunking technique [in real time] for the respective type of files (par.0127, the number of chunks to be stored for the snapshot or the chunk size may be adjusted based on the disk performance, disk fullness and disk availability information).
generate one or more chunked files based upon the at least one adjustment (par.0127, the number of chunks to be stored for the snapshot or the chunk size may be adjusted overtime based on the disk performance, disk fullness and disk availability information).
 and 
transmit the one or more generated files to a data storage platform for storage (par.0128, the plurality of chunks is stored using the subset of plurality of disks).
Mazumdar does not explicitly teach: associate type of files with corresponding chunking technique class.
On the other hand, Haustein teaches: associate type of files with corresponding chunking technique class (col 1 lines 40-47, table mapping each file type to a chunking technique).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the table of Haustein to the chunking method of Mazumdar to produce an expected result of associate type of files with corresponding chunking technique class. The modification would be obvious because one of ordinary skill in the art would be motivated to provide optimum chunking method for each file.
Mazumdar teaches adjusting chunk size but does not explicitly teach: in real time.
On the other hand, Huang teaches: adjusting chunk size in real time (par.0033, a chunk size maybe dynamically (real time) adjusted. Par.0022, the steps of the method could be in real time).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the real time chunk adjustment of Huang to the chunking method of Mazumdar to produce an expected result of adjusting chunk size in real time. The modification would be obvious because one of ordinary skill in the art would be motivated to better manage storage space (Huang, par.0033).


Claim 10, the combination of Mazumdar and Haustein, and Huang teaches the system of claim 1. Mazumdar further teaches:  wherein the processor is further configured to execute the computer-readable instructions to update the data chunk size (par.0127, the number of chunks to be stored for the snapshot or the chunk size may be adjusted overtime based on the disk performance, disk fullness and disk availability information) 
Haustein further teaches: update chunking technique for one or more files previously stored on an on-premise storage platform (col 16 lines 38-43, if the average deduplication ration in column 309 for a file type is less than the threshold list in column 311, a new chunking method is selected for the file type and column 307 is updated with the new chunking method).

Claim 11. Mazumdar teaches: A data backup system with dynamic file chunking, the system comprising:
a memory having computer-readable instructions stored therein (par.0044)).
 a processor configured to execute the computer-readable instructions (par.0044) to: 
identify a type of each of the one or more files based upon a detection of an extension of the respective file from among one or more other types of files (par.0167, file type identified using filename extension).
access a repository to identify an associated data chunk size [and an associated chunking technique for each of the one or more files], the identifications being performed by selecting the chunk size and the chunking technique from among one or more other chunk sizes [and one or more other chunking techniques], respectively, based on the extension of the respective files (par.0148, wherein the data chunk size is determined based on the type of the file. Two different files (different file types) with same size can be associated with different chunk sizes). The storage of the association in repository is well known in the art and obvious for any person skilled in the art.
monitor a set of data backup parameters by tracking a change thereof, respectfully for each of the types, wherein each of the parameters indicates a number of changed blocks, a cost of storage, or a performance of a data backup operation (par.0127, acquiring disk performance and availability of plurality of disks including disk fullness, disk performance (e.g. historical rate of operation), disk age, disk history or frequency of failures… wherein the chunk size varies based on disk availability, disk fullness and disk performance).
Responsive to the change, adjust at least one of the associated data chunk size or the chunking technique [in real time] for the respective type of files (par.0127, the number of chunks to be stored for the snapshot or the chunk size may be adjusted overtime based on the disk performance, disk fullness and disk availability information).
generate one or more chunked files based upon the at least one adjustment (par.0127, the number of chunks to be stored for the snapshot or the chunk size may be adjusted overtime based on the disk performance, disk fullness and disk availability information) the adjustment is performed to be able to use new chunk size in subsequent chunking operation.
 and 
transmit the one or more generated files to a data storage platform for storage (par.0128, the plurality of chunks is stored using the subset of plurality of disks).
Mazumdar does not explicitly teach: associate type of files with corresponding chunking technique class.
On the other hand, Haustein teaches: associated chunking technique for each of the one or more files (col 1 lines 40-47, table mapping each file type to a chunking technique).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the table of Haustein to the chunking method of Mazumdar to produce an expected result of associate type of files with corresponding chunking technique class. The modification would be obvious because one of ordinary skill in the art would be motivated to provide optimum chunking method for each file.
Mazumdar teaches adjusting chunk size but does not explicitly teach: in real time.
On the other hand, Huang teaches: adjusting chunk size in real time (par.0033, a chunk size maybe dynamically (real time) adjusted. Par.0022, the steps of the method could be in real time).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the real time chunk adjustment of Huang to the chunking method of Mazumdar to produce an expected result of adjusting chunk size in real time. The modification would be obvious because one of ordinary skill in the art would be motivated to better manage storage space (Huang, par.0033).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazumdar (US 2019/0108099 A1) published on Apr. 11, 2019, in view of Haustein et al. (US 7,519,635) published on Apr. 14, 2009, further in view of Huang (US 2012/0221527 A1) published on Aug. 30, 2012, further in view of Zhu et al. (US 2020/0028931 A1) filed on Sep. 25, 2019.

Claim 12. the combination of Mazumdar, Haustein and Huang teaches the system of claim 11. Mazumdar further teaches: wherein the processor is further configured to execute the computer-readable instructions to: analyze storage data associated with each of (i) the one or more identified types and (ii) the one or more other types, wherein the analyzed data comprises one or more of performance data, an estimate of data storage space, or a cost of maintaining metadata, and  wherein the associations are performed  based upon the analyzed  data (par.0127, disk performance and availability information for a polarity of disks in a cluster is acquired e. disk fullness, disk performance, etc.…the chunk size is adjusted based on disk performance and availability information).
Mazumdar does not explicitly teach:  store the at least one adjustment in the repository.
On the other hand, Zhu teaches: store the at least one adjustment in the repository (par.0068-0069, updating chunk size value that is stored in memory).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the chunk size storage of Zhu to the chunking method of Mazumdar to produce an expected result of storing the adjusted chunk size in repository. The modification would be obvious because one of ordinary skill in the art would be motivated to serve subsequent requests based on the updated chunk size (Zhu, par.0068).

Claim 16 recites similar limitation to claim 1.   This claim is rejected for substantially the same rationale as presented above for claims 1.

Claim 17, the combination of Mazumdar, Haustein and Huang teaches the computer implemented method of claim 16. Haustein further teaches: wherein the selection of the chunking technique is further based on the type (Fig. 4 and 5, selecting a chunking technique based on file type).

Claim 20, the combination of Mazumdar, Haustein and Huang teaches the computer implemented method of claim 16. Mazumdar further teaches: performing the storage of the one or more generated files on the data storage platform (par.0030, data changes may be transmitted and stored within the second pseudo-virtual disk). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazumdar (US 2019/0108099 A1) published on Apr. 11, 2019, in view of Haustein et al. (US 7,519,635) published on Apr. 14, 2009, further in view of Huang (US 2012/0221527 A1) published on Aug. 30, 2012, further in view of Wible et al. (US 8,554,735 B1) published on Oct. 8, 2013.

Claim 5, the combination of Mazumdar, Haustein and Huang teaches the system of claim 1. The combination does not explicitly teach: wherein the processor is further configured to estimate the data backup parameters based upon the number of changed blocks of corresponding files during one or more incremental data backup.
On the other hand, Wible teaches: wherein the processor is further configured to estimate the data backup parameters based upon the number of changed blocks of corresponding files during one or more incremental data backup (col 14 lines 52-55, estimating the storage needed for digital data files backup. Col 16 line 48, incremental backup).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the storage estimation of Wible to the chunking method of Mazumdar to produce an expected result of estimating the data backup parameters based upon one or more changed blocks of corresponding files during one or more incremental data backup. The modification would be obvious because one of ordinary skill in the art would be motivated to provide optimum chunking method for each file.

Allowable subject Matter
Claims 2-4, 6-7, 9, 13-15 and 18 are objected to as being dependent on base rejected claims but would be allowable if rewritten in independent form including all the limitation of their parent claims and any intervening claims.
The reason for indicating allowable subject matter is that none of the cited prior art or any other art teach or suggest the mathematical equation used in claims 2, 6, 13, 14 and 18.
Claims 3-4 depend on claim 2 and is indicated allowable based on this dependency.
Claims 7 and 9 depend on claim 6 and is indicated allowable based on this dependency.
Claim 15 depend on claim 14 and is indicated allowable based on this dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0133561 A1 at least par.0039, chunking size and chunking technique. Determine to use small chunks or large chunks.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572. The examiner can normally be reached Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAHCEN ENNAJI/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156